El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso el apelante señala varios errores. El fiscal considera nno de ellos, o sea el de que el veredicto fné in-suficiente y está conforme en que la sentencia apelada debe ser revocada y devolverse el caso para la celebración de un nuevo juicio. A esto opone el apelado que tal nuevo juicio lo pondría en peligro por segunda vez. Está equivocado el apelante en esta contención. Después de una condena está impedido el acusado de alegar una condena anterior cuando tal sentencia condenatoria ha sido revocada debido a error, a virtud de apelación o auto de error establecido por él mis-mo. U. S. v. Ball, 163 U. S. 662, 672; People v. Mooney, 132 Cal. 16; 63 Pac. 1070, 12 Cyc. 278; 8 R. C. L. 160; People v. McFarlane, 138 Cal. 481; 61 L. R. A. 245; People v. Tong, 155 Cal. 579; 24 L. R. A. (N. S.) 481. La revoca-ción anula por completo el juicio anterior y deja a las partes en igual situación que si no se hubiera celebrado ningún jui-cio. Artículo 302, Código de Enjuiciamiento Criminal.
Encontramos, sin embargo, que teniendo que ser revocado el caso por un motivo más fundamental, se hace innecesario el • considerar el veredicto que se alega que es insuficiente.
Existen otros errores que han sido alegados por el ape-lante. El más importante de éstos es el de que en la acu-sación no se especifica delito alguno. La acusación es como sigue:
‘ ‘ En el nombre y por la autoridad de El Pueblo de Puerto Rico. — Estados "Unidos de América, El Presidente de los Es-tados Unidos. — El Pueblo de Puerto Rico contra Angel Pór-tela. — En la Corte de Distrito de Ponce, P. R., a 30 de marzo de 1918. — El fiscal formula acusación contra Angel Pórtela por un delito de falsa representación {felony), cometido como sigue: — El referido acusado, Angel Pórtela, allá por el día 21 -de diciembre de 1917, y en Tauco, dentro del Distrito Judicial de Ponce, P. R., ilegal, voluntaria y maliciosamente y valiéndose de falsas y fraudulentas simulaciones defraudó a *263la señora Felicita Irizarry, viuda de Ramos, la suma de $300, librando a la orden de dicha señora nn cheque número 1972 a cargo del Crédito y Ahorro Ponceño, sucursal de Yauco, por la ameritada suma de $300 que la mencionada Felicita Irizarry, viuda de Ramos, no pudo hacer efectiva porque el predicho banco Crédito y Ahorro Ponceño, Sucursal de Yau-co, devolvió el cheque de que se ha hecho mención, sin pa-garlo, informando que el acusado, Angel Pórtela no tenía fondos en dicho banco, resultando así defraudada la señora Irizarry, viuda de Ramos, en la cantidad de $300 que no ha podido recobrar del acusado Angel Pórtela, quien libró el cheque a sabiendas de que no tenía fondos en el predicho banco para que fuera hecho efectivo. — Este hecho es contra-rio a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico.”
La falsa representación no se expresa tan explícitamente ni hay en la acusación una exposición clara de lo que consti-tuyó la falsa simulación. En la acusación no solamente se dejó de especificar que la denunciante fue inducida a des-prenderse de algo de valor debido a las simulaciones del ape-lante sino que en ella no se alega que la denunciante dió; al apelante algo de valor a cambio del cheque.
Los hechos según se desarrollaron en el juicio fueron que la denunciante debía al apelante la suma de $43. En pago de esa suma ella le dió un certificado de depósito por $500 y a cambio de éste él le entregó cheques contra el Crédito y Ahorro Ponceño, Sucursal de Yauco, por las sumas de $300, $100 y $57. Aparentemente los cheques de $100 y $57 eran pagados, pero el día en que el cheque de $300 fué presen-tado solamente había en el banco la cantidad de.$27, la cual había sido embargada. La denunciante, sin embargo, no pre-sentó prontamente el cheque de $300 para su pago. En la tarde del 21 de diciembre de 1917, día en que fué librado el cheque, tenía el apelante $487.99 en el banco; el 22, $355.12; el 24, $406.69; en diciembre 31, $242.66 y en enero 3 de 1919, $300.49. La primitiva cantidad de $487.99 estaba formada *264pnncipalmenté por el depósito del certificado de $500 y la de-nunciante también dijo al apelante cjue no quería los $300 por veinte o treinta días. Asimismo admitió el apelante lo mani-festado por dos testigos de que cuando expidió el cheque de $300 no tenía bastante dinero en el banco para pagarlo pero la prueba demuestra que él depositó inmediatamente el certi-ficado de $500. Existen en los autos otras indicaciones rela-tivas a que el apelante se encontraba en una situación apu-rada, que estuvo tentado y dejó de cubrir el cheque de $300, pero no hubo prueba de que al expedir el cheque de $300 in-tentó él defraudar a la denunciante.
La sentencia apelada debe revocarse y absolverse el ape-lante.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.